DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 27, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 18, 20, 27, and 38-46 are pending and under consideration in this action. Claims 1-17, 19, 21-26, and 29-37 are cancelled. Claims 40-46 are newly added. 

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Palm Publication (2006, International Journal of Cancer, Palm et al.; of record) in view of Safer et al. (US 2009/0082451; of record), and the Zhang Publication (2011, Oncology Reports, Zhang et al.; of record).
Applicant claims a method of treating cancer of the prostate, the method comprising:
identifying a subject in need of prostate cancer treatment, the subject having a cancer cell of the prostate cancer; and
administering, to the subject in need of such treatment, a therapeutically effective amount of a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cancer cell, whereby β-catenin translocation in the cancer cell is modulated, cancer cell proliferation is inhibited, and the prostate cancer is treated,
wherein the cell membrane electrical potential-regulating agent comprises propranolol.

Applicant claims a method of modulating β-catenin translocation in a cancer cell, the method comprising:
providing a cancer cell;
administering a therapeutically effective amount of propranolol to the cancer cell; and
allowing the propranolol to modulate β-catenin translocation in the cancer cell.

Applicant claims a method of modulating β-catenin translocation in a cancer cell, the method comprising:
providing a subject having cancer;
administering a therapeutically effective amount of propranolol to the subject so as to introduce the propranolol to the cancer cell; and
allowing the propranolol to modulate β-catenin translocation in the cancer cell in the subject.

Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Norepinephrine, propranolol or a combination of both were added daily to the culture medium (page 2744, col. 2, Material and methods, paragraph 2). Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. The development of lumbar lymph node metastases changed under the influence of both norepinephrine and propranolol. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control (identifying a subject in need of prostate cancer treatment and administering propranolol (propranolol)) (page 2746, col. 2, Tumor growth and metastasis development of Pc-3-luc cells in BALB/c nude mice, paragraph 1). Palm et al. teach the promigratory effect of norepinephrine in vivo was inhibited by the well-characterized β-blocker propranolol, which has been in safe and effective clinical use for decades for the treatment of hypertension. Propranolol reduced the metastases formation to less than control levels (page 2748, col. 2, Discussion, paragraph 2).

Palm et al. do not specifically disclose administering a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cancer cell, as claimed in claim 20 or cell proliferation is inhibited. It is for this reason Safer et al. and Zhang et al. are added as a secondary reference.

Safer et al. teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases. It will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other (page 3, paragraph 51). Safer et al. teach the methods and compositions are used to treat or alleviate the symptoms of a patient suffering from any disease in which there is an imbalance between proliferation and differentiation. For example, any condition in which there is a failure in the normal controls which regulate the differentiative or proliferative fate of the cell may be treated. Such a disease will typically involve a cell or tissue type proliferating which normally does not or should not proliferate, or which fails to differentiate when the corresponding normal cell or tissue type is in a differentiated state. In a particular embodiment, the methods and compositions are suitable for treating, etc., a hyperproliferative disease. Neoplasms and cancer are also suitably treated, and other diseases and conditions are disclosed (pages 3-4, paragraph 52). Safer et al. teach the methods and compositions may be used for inhibiting the proliferation and optionally reversing the transformed phenotype of hyperproliferative cancer (page 5, paragraph 71).
	Safer et al. teach Human prostate (HPV) cells were grown under standard conditions. When the cultures reached 40% confluence, the cells were fed basal medium alone for 24 hours and then incubated overnight in medium containing a test substance or sham. Experiments were performed in quadruplicate and averaged. Results reported represent a minimum of three separate quadruplicate experiments (page 10, paragraph 134). Safer et al. teach as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol (page 10, paragraph 150). Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment (Sheet 18 of 19).
	Zhang et al. teach that β2AR activation promoted prostate cancer cell proliferation and cell migration through increasing cellular cAMP level and ERK1/2 activation (page 1471, Introduction, col. 2, paragraph 3-page 1472, paragraph 1). Zhang et al. teach prostate cancer LNCaP and PC3 cells were purchased (page 1472, Materials and methods, Cell culture, paragraph 2). Zhang et al. teach for the negative control, cells were pre-treated with 1 µM propranolol (Pro), the antagonist of β2AR for 30 min, then followed by 5 µM ISO for 24 hours (page 1472, Materials and methods, Cell proliferation, paragraph 3). Zhang et al. teach activation of the β-2 adrenergic receptor promotes prostate cell progression. However, before Iso exposure, the pre-incubation with propranolol (Pro), the antagonist of β2AR, did not increase the survival cell numbers. Zhang et al. teach that no significant differences in cell viability were observed between the cells pre-treated with Pro or without Iso stimulation both in LNCaP and PC3 cells. These results indicate that β2AR activation enhances prostate cancer cell proliferation, which could be blocked by β2AR inhibitor (page 1473, col. 1, Results, paragraph 1).

It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al. and administer a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cancer cell’s nucleus of claims 18, 20, 40, and 43. Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Propranolol (propranolol) is the specifically claimed cell membrane electrical potential-regulating agent. As such, following the prior art teaching that if the same compound, propranolol, is administered to an animal, the skilled artisan would expect a result that necessarily flows with the intended purpose and properties, i.e., modulation of β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al., Safer et al., and Zhang et al. and know that the cell membrane electrical potential-regulating agent would inhibit cell proliferation. Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control. One of ordinary skill in the art would have found it obvious that propranolol, which inhibits metastasis of the PC-3-luc cells would also inhibit cell proliferation, as compounds are inseparable from their properties. This is further evidenced by the teachings of Safer et al. and Zhang et al. 
Safer et al. teach, as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol. Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment, especially at a high concentration. Safer et al. also teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases and that it will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other. Zhang et al. teach activation of the β-2 adrenergic receptor promotes prostate cell progression. However, before Iso exposure, the pre-incubation with propranolol (Pro), the antagonist of β2AR, did not increase the survival cell numbers. Zhang et al. teach that no significant differences in cell viability were observed between the cells pre-treated with Pro or without Iso stimulation both in LNCaP and PC3 cells. These results indicate that β2AR activation enhances prostate cancer cell proliferation, which is blocked by β2AR inhibitor, such as propranolol. Therefore, based on these teachings, taken together, it would have been obvious to one of ordinary skill in the art that propranolol inhibits cell proliferation, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.; of record) in view of Safer et al. (US 2009/0082451; of record), and the Zhang Publication (2011, Oncology Reports, Zhang et al.; of record) as applied to claims 18, 20, and 38-46 above, and further in view of the Grytli Publication (2014, European Urology, Grytli et al.; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cancer cell, is for treating a subject who is already being treated with a beta blocker.

The teachings of Palm Publication, Safer et al., and Zhang publication and the motivation for their combination as they apply to claims 18, 20, and 38-46 are set forth above and incorporated herein.
The Palm Publication, Safer et al. and the Zhang Publication do not specifically disclose wherein the cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cancer call, is for treating a subject who is already being treated with a beta blocker. It is for this reason Grytli et al. is added as a secondary reference. 
Grytli et al. teach the association between β-blockers and PCa-specific mortality in a cohort of 356 prostate cancer patients with high-risk or metastatic disease, and to address potential confounding from the use of statins or acetylsalicylic acid (ASA) (page 635, Abstract, Objective). Grytli et al. teach clinical information from all men reported to the Cancer Registry of Norway with a PCa diagnosis between 2004 and 2009 was coupled with information on filled prescriptions between 2004 and 2011 from the Norwegian Prescription Database. Exclusion criteria included initiation of β-blocker, ASA or statin use after diagnosis (page 635, Abstract, Design, setting and participants). Grytli et al. teach patients were considered users of β-blockers if they had filled at least one prescription of the respective drug before diagnosis and repeated prescription filling at least once after diagnosis (treating a subject who is already being treated with a beta blocker). Grytli et al. teach the median follow-up was 39 mo. β-blocker use was associated with reduced PCa mortality. The observed reduction in PCa mortality was independent of the use of statins or ASA (page 635, Abstract, Results and limitations). Grytli et al. conclude β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis (page 635, Abstract, Conclusions). Grytli et al. teach that to look for subtype specific effects, we analyzed the effects of β1-selective blockers separately (atenolol). Use of β1-selective blockers was independently associated with PCa-specific survival (page 637, col. 2, paragraph 1). 

It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the teachings of The Palm Publication, Safer et al., the Zhang Publication, and Grytli et al. and use propranolol for treating a subject who is already being treated with a beta blocker. Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Palm et al., as modified by Safer et al. and Zhang et al., teach that propranolol inhibits proliferation of cancer cells. One of ordinary skill in the art would have been motivated to use propranolol in a patient that is already being treated with a beta blocker because Grytli et al. teach that β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis. Based on this teaching, since beta blocker use is already associated with reduced PCa-specific mortality in patients with high risk or metastatic prostate disease, one of ordinary skill in the art would have been motivated to try propranolol in a subject who is already being treated with a beta blocker because propranolol is known to inhibit the proliferation of prostate cells. As such, it would have been obvious to one of ordinary skill in the art to substitute and/or use a β-blocker that is known to inhibit the proliferation of prostate cells with any of the β-blockers that were used by the patients in the study, with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Response to Arguments
Applicant's arguments filed Jun 27, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the synthetic condition of the experiment in Zhang is not commensurate with real cancer, and not representative of the conditions in a cancer cell because such a cancer cell does not include isopretonolol activated cell proliferation and is not free of serum. Applicant argues that the experimental design in Zhang is flawed to arrive at the conclusion that propranolol inhibits proliferation of prostate cancer and does not actually teach that propranolol inhibits cancerous proliferation of prostate cancer cells, but rather, only teaches that propranolol reverses effects of isopretonolol without serum. Applicant argues that because of the fundamental problems with the experimental design used in Zhang, Zhang does not teach the skilled artisan that propranolol alone inhibits cell proliferation in cancer cells.  Applicant argues that in Zhang, the study only showed end point experiments in the presence of isopretonolol without serum. 
Applicant also cites the Pirkmajer and Chibalin references as teaching the skilled artisan that serum starvation is not an experiment per se, rather a procedure to prepare cells for an experiment in serum-free conditions. Applicant argues that Zhang represents what Pirmajer and Chibalin refer to as “conceptual drift,” meaning that although serum starvation may be acceptable to understand molecular mechanisms, it does not teach us about drug effects, particularly when combinations of drugs are used, and nothing in Zhang can be considered relevant to teaching propranolol could alone be used to treat cancer, and this deficiency si not cured by Palm and Safer.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejections set forth above, the Zhang reference was cited as a secondary reference, used in combination with, for example, the Palm and Safer references.
As discussed above, it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al. and administer a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cancer cell’s nucleus of claims 18 and 20. Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Propranolol (propranolol) is the specifically claimed cell membrane electrical potential-regulating agent. As such, following the prior art teaching that if the same compound, propranolol, is administered to an animal, the skilled artisan would expect a result that necessarily flows with the intended purpose and properties, i.e., modulation of β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al., Safer et al., and Zhang et al. and know that the cell membrane electrical potential-regulating agent would inhibit cell proliferation. Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control. One of ordinary skill in the art would have found it obvious that propranolol, which inhibits metastasis of the PC-3-luc cells would also inhibit cell proliferation, as compounds are inseparable from their properties. This is further evidenced by the teachings of Safer et al. and Zhang et al. 
Furthermore, with regards to the Pirkmajer and Chibalin references (both non-patent literature documents), copies of the references do not appear to have been provided. In order to consider the Pirkmajer and Chibalin references, Examiner kindly requests that Applicant provide a copy of the references.

Conclusion
Claims 18, 20, 27, and 38-46 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616